Callahan and Van Voorhis, JJ.
(concurring). We concur in the result, and in the opinion of Justice Cohn with the qualification that a person ought not to receive the aid of a court order for an inspection of the books and records of a corporation as a director, if it be established that he has disqualified himself from continuing to act in that fiduciary capacity toward the corporation. Where an action or proceeding is pending for the removal of such an individual as a director, which is not the case here, there may be instances where the discretion of the court should be exercised so as to stay the application to inspect the books and records until after the hearing and determination of the proceedings to remove him as a director.
Glennon, J. P. and Shientag, J., concur with Cohn, J.; Callahan and Van Voorhis, JJ., concur in opinion.
Order unanimously affirmed, with $20 costs and disbursements. Settle order on notice.